

Exhibit 10.2




Sonus Networks, Inc.
4 Technology Park Drive
Westford, MA 01886





September 19, 2014


Michael Swade
By electronic delivery


Dear Mike:
I am pleased to provide you in this letter (the “Agreement”) to confirm the
terms and conditions of your recent promotion with Sonus Networks, Inc. (the
“Company”), effective as of the date of your signed acceptance.
1.    Position. You will be employed as Senior Vice President of Worldwide Sales
and Marketing, reporting to the President and Chief Executive Officer (the
“CEO”). As the Company’s organization evolves, in addition to performing duties
and responsibilities currently associated with these positions, you may be
assigned other executive duties and responsibilities as the Company may
determine. As a full-time employee of the Company, you will be expected to
devote your full business time and energies to the business and affairs of the
Company.
2.    Promotion Date/Nature of Relationship. Your promotion was effective as of
the date of your signed acceptance (the “Promotion Date”). Employment by the
Company is “at will” and either you or the Company may terminate the employment
relationship at any time and for any reason or no reason, subject to the
provisions of Section 7 below.
3.    Compensation. During your employment with the Company, you will receive
the following compensation:
(a)    Base Compensation. Your base salary (“Base Salary”) will remain at the
annualized rate of $320,000, less applicable state and federal withholdings,
paid twice monthly in accordance with the Company’s normal payroll practices.
The Company will review your Base Salary on an annual basis and such Base Salary
may be adjusted at the discretion of the Compensation Committee of the Board of
Directors (the “Compensation Committee”); provided that you may elect to
terminate your employment for Good Reason (as defined below) if the Compensation
Committee reduces your Base Salary without your consent.
(b)    Target Bonus. Commencing with the 2015 fiscal year, you will be eligible
to participate in the Senior Management Cash Incentive Plan (or its successor)
during each year you are employed by the Company, with a target bonus of 75% of
your then-current annual Base Salary (“Target Bonus”). Specific objectives for
your Target Bonus will be agreed upon with the CEO on or after January 1 of each
year with respect to an award for such year. Your annual bonus, if earned, shall
be paid as soon as practicable following the Company’s public disclosure of its
financial results for the applicable bonus year, but in no event later than
April 15 of each such subsequent year. For 2014, if your Target Bonus would have
been greater than


1

--------------------------------------------------------------------------------





your current variable compensation, the Company will pay you an amount equal to
the difference, such payment to be made at the same time other executive annual
bonuses are paid out.
(c)    Acquisition. In the event of an Acquisition (as defined below), (i) 50%
of all unvested options granted to you to purchase the Company’s common stock
will vest immediately upon the date of the Acquisition, and the remaining
unvested options granted to you will continue to vest according to their terms;
and (ii) 50% of all restricted shares granted to you will vest immediately upon
the date of Acquisition and the remaining unvested restricted shares will
continue to vest according to their terms.
4.    Benefits. During your employment with the Company, you will be entitled to
the following benefits:
(a)    You will be entitled to vacation consistent with Company policy and
limitations.
(b)    You will be entitled to participate as an employee of the Company in all
benefit plans, fringe benefits and perquisites generally provided to employees
of the Company in accordance with Company policy as in effect from time to time.
Company benefits currently include group health, life and dental insurance,
401(k) program and equity incentive plans. The Company retains the right to
change, add or cease any particular benefit for its employees.
(c)    The Company will reimburse you for all reasonable travel, business
development, meals, entertainment and other expenses incurred by you in
connection with the performance of your duties and obligations on behalf of the
Company. You will comply with such limitations and reporting requirements with
respect to expenses as may be established by the Company from time to time and
will promptly provide all appropriate and requested documentation in connection
with such expenses.
5.    Confidentiality. The Company considers the protection of its confidential
information, proprietary materials and goodwill to be very important. You are,
and will remain, subject to the terms of the Confidentiality, Non-Competition
and Assignment of Inventions Agreement (“Confidentiality Agreement”) that you
signed previously in connection with your employment with the Company.
6.    Indemnity. As an executive of the Company, the Company will provide you
with an Indemnity Agreement, a copy of which has been sent with this Agreement.
7.    Termination and Eligibility for Severance. Upon any termination of your
employment (the “Date of Termination”), you will be paid (i) any and all earned
and unpaid portion of your Base Salary through the Date of Termination; (ii) any
accrued but unused vacation pay owed to you in accordance with Company practices
up to and including the Date of Termination; and (iii) any allowable and
unreimbursed business expense incurred through the Date of Termination that are
supported by appropriate documentation in accordance with the Company’s
policies. Hereafter, items (i) through (iii) in this Section 7 are referred to
as “Accrued Benefits.” If the Company terminates your employment for Cause (as
defined below) or you terminate your employment without Good Reason (as defined
below), you will be entitled to receive only the Accrued Benefits.
If the Company terminates your employment without Cause, your employment
terminates due to your death or Disability (as defined below), or you terminate
your employment with Good Reason, then subject to the additional conditions of
this Agreement, the Company will provide you (or your estate or successors or
assigns, as the case may be) with the following severance and related
post-termination benefits, to which you otherwise would not be entitled:


2

--------------------------------------------------------------------------------





(a)    The Company will pay you a lump sum payment equal to (i) twelve (12)
months of your then-current Base Salary payable at the time of termination and
(ii) 100% of your then-current Target Bonus; provided, however, that if your
termination occurs in contemplation of, upon or after an Acquisition, the
Company will pay you a lump sum payment equal to (y) eighteen (18) months of
your then-current Base Salary payable at the time of termination and (z) 150% of
your then-current Target Bonus.
(b)    The Company will continue to pay the Company’s share of medical, dental
and vision insurance premiums for you and your dependents for the twelve (12)
month period following the termination of your employment; provided, that if
your termination occurs in contemplation of, upon or after an Acquisition, the
Company will continue to pay the Company’s share of medical, dental and vision
insurance premiums for you and your dependents for the eighteen (18) month
period following the termination of your employment. In any case, if,
immediately prior to the termination of your employment you were required to
contribute towards the cost of such premiums as a condition of receiving such
insurance, you may be required to continue contributing towards the cost of such
premiums under the same terms and conditions in order to receive such continued
insurance coverage.
(c)    Any options granted to you by the Company to purchase the Company’s
common stock that are unvested as of the Date of Termination and would have
vested in the twelve (12) months following your termination will accelerate and
immediately vest and become exercisable upon termination, and your options that
are or become vested will remain outstanding and exercisable for the shorter of
three (3) years following your Date of Termination or the original remaining
life of such options; provided that if your termination occurs in contemplation
of, upon or after an Acquisition, then all unvested options at that time will
accelerate and immediately vest and become exercisable.
(d)    Any restricted shares granted to you by the Company that are unvested as
of the Date of Termination and that would vest during the twelve (12) months
following your termination will accelerate and immediately vest upon
termination, and such shares will be freely marketable; provided that if your
termination occurs in contemplation of, upon or after an Acquisition, then all
of your unvested restricted shares at that time will fully accelerate,
immediately vest upon termination and be freely marketable.
(e)    The Company’s provision of the benefits described in Section 7(a), (b),
(c) and (d) above shall be contingent upon (y) your execution and delivery of a
release of all claims of any kind or nature in favor of the Company in a form to
be provided by the Company (the “Release Agreement”), and on such Release
Agreement becoming effective as a matter of law; and (z) your compliance and
continuing compliance with the covenants in your Confidentiality Agreement. The
payment described in Section 7(a) above shall be made promptly following the
Company’s receipt of the executed Release Agreement and the expiration of any
revocation period described in the Release Agreement. The Company shall have no
further obligation to you in the event your employment with the Company
terminates at any time, other than those obligations specifically set forth in
this Section 7.
(f)    The Company may terminate your employment at any time with or without
Cause by written notice to you specifying the Date of Termination. You may
terminate your employment with or without Good Reason by providing written
notice to the Company at least thirty (30) days prior to the Date of
Termination. If you seek to terminate your employment for Good Reason, you must
provide the Company with written notification specifying the basis for your
claim of Good Reason, and the Company shall have ten (10) days following its
receipt of such notice to cure the circumstance giving rise to Good Reason.
(g)    All payments described above shall be made less applicable local, state
and federal withholdings.


3

--------------------------------------------------------------------------------





8.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:
(a)    “Acquisition” as used in this Agreement will mean any of the following:
(A) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company or its affiliates), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or you) representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities; (B) in the event that the individuals who as of the date hereof
constitute the Board of Directors (the “Board”), and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the Board then still in office
who either were members of the Board as of the date hereof or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; (C) the consummation of a merger or
consolidation of the Company with or the sale of the Company to any other entity
and, in connection with such merger, consolidation or sale, individuals who
constitute the Board immediately prior to the time any agreement to effect such
merger or consolidation is entered into fail for any reason to constitute at
least a majority of the board of directors of the surviving/purchasing or
acquiring entity following the consummation of such merger, consolidation or
sale; (D) the stockholders of the Company approve a plan of complete liquidation
of the Company; or (E) the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity not
controlled by the Company.
(b)    “Cause” as used in this Agreement means the occurrence of any of the
following: (1) gross negligence or willful misconduct by you in the performance
of your duties that is likely to have a material adverse effect on the Company
or its reputation; (2) your indictment for, formal admission to (including a
plea of guilty or non contendere to), or conviction of (A) a felony, (B) a crime
of moral turpitude, dishonesty, breach of trust or unethical business conduct,
or (C) any crime involving the Company; (3) your commission of an act of fraud
or dishonesty in the performance of your duties; (4) repeated failure by you to
perform your duties, which are reasonably and in good faith requested in writing
by the CEO; (5) material breach of this Agreement by you, which you do not cure
within ten (10) days following receipt by you of written notice of such breach;
or (6) material breach of any written agreement between you and the Company,
including, without limitation, the Confidentiality Agreement, that you fail to
remedy within ten (10) days following written notice from the Company.
(c)    “Disability” means an illness (mental or physical) or accident, which
results in you being unable to perform your duties as an employee of the Company
for a period of one hundred eighty (180) days, whether or not consecutive, in
any twelve (12) month period.
(d)    “Good Reason” means (1) a material breach of this Agreement by the
Company, which breach is not cured by the Company within ten (10) days following
receipt of written notice thereof from you; provided, however, that the Company
may only utilize its cure right two (2) times hereunder; (2) the relocation of
the Company’s headquarters without your approval, such that the distance from
your residence to the Company’s headquarters is increased by more than forty
(40) miles compared to the distance to the Company’s current headquarters in
Westford, Massachusetts; (3) a reduction in your then annual Base Salary without
your approval; or (4) the assignment to you of a lower position in the
organization in terms of your title, responsibility, authority or status without
your approval.
9.    Tax Implications of Termination Payments. Subject to this Section 9, any
payments or benefits required to be provided under Section 7 shall be provided
only after the date of your “separation from service”


4

--------------------------------------------------------------------------------





with the Company as defined under Section 409A of the U.S. Internal Revenue Code
of 1986, as amended, and the guidance issued thereunder (“Section 409A”). The
following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to you under Section 7:
(a)    It is intended that each installment of the payments and benefits
provided under Section 7 shall be treated as a separate “payment” for purposes
of Section 409A. Neither the Company nor you shall have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.
(b)    If, as of the date of your “separation from service” with the Company,
you are not a “specified employee” (each within the meaning of Section 409A),
then each installment     of the payments and benefits shall be made on the
dates and terms set forth in Section 7;     and
(c)    If, as of the date of your “separation from service” with the Company,
you are a “specified employee” (each, for purposes of this Agreement, within the
meaning of Section 409A), then:
(i)    Each installment of the payments and benefits due under Section 7 that,
in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the short-term deferral period (as defined for the purposes of Section
409A) shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A; and
(ii)    Each installment of the payments and benefits due under Section 7 that
is not paid within the short-term deferral period or otherwise cannot be treated
as a short-term deferral within the meaning of Treasury Regulation Section
1.409A-1(b)(4) and that would, absent this subsection, be paid within the
six-month period following your “separation from service” with the Company shall
not be paid until the date that is six months and one day after such separation
from service (or, if earlier, upon your death), with any such installments that
are required to be delayed being accumulated during the six-month period and
paid in a lump sum on the date that is six months and one day following your
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
payments if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year following the taxable year in which your separation
from service occurs.
10.    Section 409A of the Code. This Agreement is intended to comply with the
provisions of Section 409A and this Agreement shall, to the extent practicable,
be construed in accordance therewith. Terms used in this Agreement shall have
the meanings given such terms under Section 409A if and to the extent required
in order to comply with Section 409A. Notwithstanding the foregoing, to the
extent that this Agreement or any payment or benefit hereunder shall be deemed
not to comply with Section 409A, then neither the Company, the Board of
Directors nor its or their designees or agents shall be liable to you or any
other person for any actions, decisions or determinations made in good faith.
11.    Other Agreements. You represent and warrant to the Company that you are
not bound by any agreement with a previous employer or other party which you
would in any way violate by accepting employment with the Company or performing
your duties as an employee of the Company. You further


5

--------------------------------------------------------------------------------





represent and warrant that, in the performance of your duties with the Company,
you will not utilize or disclose any confidential information in breach of an
agreement with a previous employer or any other party.
12.    General.
(a)    Entire Agreement; Modification. This Agreement along with the other
agreements and Plans referenced herein contain the entire agreement of the
parties relating to the subject     matter hereof, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement that are not set forth otherwise     herein (or in the other
documents referenced herein). This Agreement, along with the other agreements
and Plan referenced herein, supersede any and all prior agreements, written or
oral, between you and the Company, including, without limitation, your initial
offer letter dated April 10, 2014. No modification of this Agreement shall be
valid unless made in writing and signed by the parties hereto.
(b)    Severable Provisions. The provisions of this Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or     in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable. Notwithstanding the
foregoing, if there are any conflicts between the terms of this Agreement and
the terms of any Plan document referred to in this Agreement, then the terms of
this Agreement shall govern and control. Except as modified hereby, this
    Agreement shall remain unmodified and in full force and effect.
(c)    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
the conflict of     laws provisions hereof.
(d)    Arbitration.
(i)    Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement will
be finally settled by binding arbitration in the Commonwealth of Massachusetts,
under the jurisdiction of the American Arbitration Association or other mutually
agreeable alternative arbitration dispute resolution service, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association or other selected service, modified only as herein
expressly provided. The arbitrator may enter a default decision against any
party who fails to participate in the arbitration proceedings.
(ii)    The decision of the arbitrator on the points in dispute will be final,
non-appealable and binding, and judgment on the award may be entered in any
court     having jurisdiction thereof.
(iii)    The fees and expenses of the arbitrator will be shared equally by the
parties, and each party will bear the fees and expenses of its own attorney.
(iv)    The parties agree that this Section 14(d) has been included to resolve
any disputes between them with respect to this Agreement, and that this Section
14(d) will be grounds for dismissal of any court action commenced by either
party with respect to this Agreement, other than post-arbitration actions
seeking to enforce an arbitration award or actions seeking an injunction or
temporary restraining order. In the event that any court determines that this
arbitration procedure is not binding, or otherwise allows any litigation
regarding a dispute, claim, or controversy covered by this Agreement to proceed,
the parties hereto hereby waive, to the maximum extent allowed by law, any and
all right to a trial by jury in or with respect to such litigation.


6

--------------------------------------------------------------------------------





(v)    The parties will keep confidential, and will not disclose to any person,
except as may be required by law or the rules and regulations of the Securities
and Exchange Commission or other government agencies, the existence of any
controversy hereunder, the referral of any such controversy to arbitration or
the status or resolution thereof.
(e)    Notices. All notices shall be in writing and shall be delivered
personally (including by courier), sent by facsimile transmission (with
appropriate documented receipt thereof), by overnight receipted courier service
(such as UPS or FedEx) or sent by certified, registered or express mail, postage
prepaid, to the Company at the following address: CEO, Sonus Networks, Inc., 4
Technology Park Drive, Westford, MA 01886, and to you at the most current home
address in the Company’s files. Any such notice shall be deemed given when so
delivered personally, or if sent by facsimile transmission, when transmitted,
or, if by certified, registered or express mail, postage prepaid mailed,
forty-eight (48) hours after the date of deposit in the mail. Any party may, by
notice given in accordance with this paragraph to the other party, designate
another address or person for receipt of notices hereunder.
(f)    Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed to be an original, and all such
counterparts together shall constitute one and the same instrument.
(g)    Assignment. This Agreement is personal in nature and neither of the
parties hereto shall, without the written consent of the other, assign or
otherwise transfer this Agreement or its obligations, duties and rights under
this Agreement; provided, however, that in the event of the merger,
consolidation, transfer or sale of all or substantially all of the assets of the
Company, this Agreement shall, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor shall discharge
and perform all of the promises, covenants, duties and obligations of the
Company hereunder.
****
Please send or deliver your signed letter to the Company, which execution will
evidence your agreement with the terms and conditions set forth herein.


Very truly yours,
 




 
/s/ Raymond P. Dolan
 
Raymond P. Dolan
 
President and Chief Executive Officer
 



Accepted by:


/s/ Michael Swade
 
9/29/14
 
Michael Swade
 
Date





7